PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Nickelson, Paisley, Richard
Application No. 14/797,821
Filed: July 13, 2015
For: SYSTEM AND METHOD FOR SOCIAL MUSIC COMPOSITION

:
:
:	DECISION ON PETITION
:
:
:

This is a decision on the renewed petition under the unintentional provisions of 37 CFR 1.137(a), filed June 30, 2022 and resubmitted on July 6, 2022, to revive the above-identified application.

The petition is GRANTED

The application became abandoned for failure to timely reply to the Notice of Non-Compliant Amendment (Notice) mailed May 12, 2021, which set a period for reply of two (2) months.  No extensions of time under the provisions of 37 CFR 1.136(a) were obtained. Accordingly, the application became abandoned on July 13, 2021. A Notice of Abandonment was mailed November 18, 2021.

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of an Amendment, (2) the petition fee of $525, and (3) a proper statement of unintentional delay.  

This application is being referred to Technology Center Art Unit 3629 for appropriate action in the normal course of business on the reply received June 30, 2022 and resubmitted on July 6, 2022.

Telephone inquiries concerning this decision should be directed to the undersigned at (571) 272-7141.


/LASHAWN MARKS/
Paralegal Specialist, OPET